     Case 8:20-cv-00696-JVS-ADS Document 1 Filed 04/09/20 Page 1 of 43 Page ID #:1



 1    Ryan W. Koppelman (SBN 290704)           Thomas W. Davison (pro hac forthcoming)
      Michael J. Newton (SBN 156225)           ALSTON & BIRD LLP
 2    Katherine G. Rubschlager (SBN 328100)    950 F Street NW
 3    ALSTON & BIRD LLP                        Washington, DC 20004
      950 Page Mill Road                       Telephone: (202) 239-3300
 4    Palo Alto, CA 94304                      Facsimile: (202) 239-3333
      Telephone: (650) 838-2000                tom.davison@alston.com
 5    Facsimile: (650) 838-2001
      ryan.koppelman@alston.com
 6
      mike.newton@alston.com
 7    katherine.rubschlager@alston.com
 8    Evan W. Woolley (SBN 286385)
      ALSTON & BIRD LLP
 9    333 South Hope Street, 16th Floor
10    Los Angeles, CA 90071
      Telephone: (213) 576-1000
11    Facsimile: (213) 576-1100
      evan.woolley@alston.com
12
      Attorneys for Plaintiff
13
      Universal Electronics Inc.
14

15                          UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA
16

17

18    UNIVERSAL ELECTRONICS INC.,               Case No. 8:20-cv-00696
      a Delaware Company,
19                                              COMPLAINT FOR PATENT
                  Plaintiff,                    INFRINGEMENT
20          v.
                                                DEMAND FOR JURY TRIAL
21
      HISENSE CO., LTD., a Chinese
22    Company, HISENSE ELECTRONICS
      MANUFACTURING COMPANY OF
23    AMERICA CORP., a Georgia Company,
      HISENSE INTERNATIONAL CO., a
24    Chinese Company, HISENSE IMPORT &
25    EXPORT CO., a Chinese Company,
      QINGDAO HISENSE ELECTRIC CO.,
26    LTD., a Chinese Company, HISENSE
      INTERNATIONAL (HK) CO., LTD., a
27    Hong Kong Company,
28


                               COMPLAINT FOR PATENT INFRINGEMENT
     Case 8:20-cv-00696-JVS-ADS Document 1 Filed 04/09/20 Page 2 of 43 Page ID #:2



 1
                 Defendants.
 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                           COMPLAINT FOR PATENT INFRINGEMENT
     Case 8:20-cv-00696-JVS-ADS Document 1 Filed 04/09/20 Page 3 of 43 Page ID #:3



 1         Plaintiff Universal Electronics Inc. (“UEI”) hereby brings its Complaint for patent
 2   infringement against Defendants Hisense Co., Ltd., Hisense Electronics Manufacturing
 3   Company of America Corp., Hisense International Co., Ltd., Hisense Import & Export
 4   Co. Ltd., Qingdao Hisense Import & Export Co. Ltd., Qingdao Hisense Electric Co., Ltd.,
 5   and Hisense International (HK) Co., Ltd., (collectively, “Hisense”) and alleges as
 6   follows:
 7                                           PARTIES
 8         1.     Plaintiff UEI is a Delaware corporation that has a principal place of business
 9   located at 15147 N. Scottsdale Road, Suite H300, Scottsdale, Arizona 85254. UEI has
10   offices in this judicial district at 201 E. Sandpointe Ave., Santa Ana, CA 92707.
11         2.     On information and belief, Hisense Co., Ltd., is a corporation duly organized
12   and existing under the laws of the People’s Republic of China, with a principal place of
13   business at Hisense Tower No. 17, Donghaixi Road, Qingdao, Shandong Province,
14   266071, P.R. China.
15         3.     On information and belief, Hisense Electronics Manufacturing Company of
16   America Corporation is a corporation duly organized and existing under the laws of the
17   state of Georgia, with a principal place of business at 7310 McGinnis Ferry Road,
18   Suwanee, Georgia 20024. On information and belief, Hisense Electronics Manufacturing
19   Company of America Corporation formerly did business as Hisense USA Corporation,
20   and continues to use the Hisense USA Corporation name in some capacities. For
21   example, Hisense Electronics Manufacturing Company of America Corporation uses the
22   name “Hisense USA” on the https://www.hisense-usa.com/ website. Hisense Electronics
23   Manufacturing Company of America Corporation also uses the name “Hisense USA
24   Corp.” on the labeling of its Roku TV products. On information and believe, Hisense
25   Electronics Manufacturing Company of America Corporation also has offices in this
26   district at 11081 Tacoma Drive, Unit B, Rancho Cucamonga, California 91730.
27         4.     On information and belief, Hisense International Co., Ltd. is a corporation
28   duly organized and existing under the laws of the People’s Republic of China, with a
                                             1
                             COMPLAINT FOR PATENT INFRINGEMENT
     Case 8:20-cv-00696-JVS-ADS Document 1 Filed 04/09/20 Page 4 of 43 Page ID #:4



 1   principal place of business at Hisense Tower, No.17 Donghaixi Road, Qingdao,
 2   Shandong Province, 266071 P.R. China.
 3         5.      On information and belief, Hisense Import & Export Co. Ltd., is a
 4   corporation duly organized and existing under the laws of the People’s Republic of
 5   China, with a principal place of business at Hisense Tower No. 17, Donghaixi Road,
 6   Qingdao, Shandong Province, 266071, P.R. China.
 7         6.      On information and belief, Qingdao Hisense Electric Co., Ltd., is a
 8   corporation duly organized and existing under the laws of the People’s Republic of
 9   China, with an address of No. 218, Qianwangang Road, Economic and Technological
10   Development Zone, Qingdao, Shandong Province 266555, P.R. China, which formerly
11   did business under the name Hisense Electric Co., Ltd..
12         7.      On information and belief, Hisense International (HK) Co., Ltd., is a
13   corporation duly organized and existing under the laws of Hong Kong, with a principal
14   place of business at Room 3101-3105, Singga Commercial Centre, No. 148 Connaught
15   Road West, Hong Kong.
16         8.      On information and belief, Hisense designs, develops, manufactures, sells,
17   imports into the United States, and sells within the United States after importation Roku
18   TVs. The “Hisense Accused Products” include, but are not limited to all of Hisense’s R6,
19   R7, R8, R6270, R6290, R7050, R7070, H4030, and H4 series Roku TVs. The Hisense
20   Accused Products also include all Sharp branded Roku TVs.
21         9.      Defendants act in concert to manufacture, import, sell, offer for sale, and
22   otherwise distribute the TCL Accused Products in California, in the Judicial District, and
23   across the country. The Hisense Electronics Manufacturing Company of America Corp.
24   website states that “Hisense USA is the U.S. headquarters that was established by our
25   parent company - Hisense - in Suwanee, GA.”1 The website further states that “The
26   company has built 54 overseas companies and utilizes 14 high-end international
27

28         1
               See https://www.hisense-usa.com/company/
                                              2
                              COMPLAINT FOR PATENT INFRINGEMENT
     Case 8:20-cv-00696-JVS-ADS Document 1 Filed 04/09/20 Page 5 of 43 Page ID #:5



 1   production facilities in Europe, Central America and South Africa. Hisense also has 12
 2   research and development centers worldwide with the sole aim of delivering first-rate and
 3   affordable products that improve the lives of consumers.”2 Hisense Import & Export Co.
 4   is involved with importing and exporting TV components for the Hisense Accused
 5   Products.3 Hisense International (HK) Co. Ltd. manufactures components for the
 6   Hisense Accused Products.4 Hisense International Co., Ltd. is a manufacturer of
 7   component for the Roku Accused Products that are imported to the United States.5
 8         10.     The Hisense Accused Products include labels identifying Hisense Electric
 9   Co. Ltd., which on information and belief refers to Qingdao Hisense Electric Co., Ltd.
10   The packaging for the Hisense Accused Products includes labeling identifying “Hisense
11   USA Corp,” which on information and belief refers to Hisense Electronics Manufacturing
12   Company of America Corporation.
13         11.     Hisense Electronics Manufacturing Company of America Corporation is
14   Hisense’s distributor in the United States and gives Hisense the business advantages of
15   doing business in California. Hisense Electronics Manufacturing Company of America
16   Corporation is Hisense’s general manager in California.
17                                      PATENTS IN-SUIT
18         12.     UEI owns and has standing to sue for infringement of U.S. Patent No.
19   7,589,642 (the “642 Patent”), entitled “Relaying Key Code Signals Through a Remote
20   Control Device,” which was duly and lawfully issued on September 15, 2009. A true and
21   correct copy of the 642 Patent is attached to this Complaint as Exhibit A.
22         13.     UEI owns and has standing to sue for infringement of U.S. Patent No.
23   7,969,514 (the “514 Patent”), entitled “Relaying Key Code Signals Through a Remote
24   Control Device,” which was duly and lawfully issued on June 28, 2011. A true and
25         2
               See https://www.hisense-usa.com/company/
26         3
               See https://www.importgenius.com/suppliers/hisense-import-and-export-co-ltd
27         4
               See https://www.bloomberg.com/profile/company/HISENZ:HK
28         5
               See https://panjiva.com/Hisense-International-Co-Ltd/27779376
                                              3
                              COMPLAINT FOR PATENT INFRINGEMENT
     Case 8:20-cv-00696-JVS-ADS Document 1 Filed 04/09/20 Page 6 of 43 Page ID #:6



 1   correct copy of the 514 Patent is attached to this Complaint as Exhibit B.
 2         14.    UEI owns and has standing to sue for infringement of U.S. Patent No.
 3   9,911,325 (the “325 Patent”), entitled “Relaying Key Code Signals Through a Remote
 4   Control Device,” which was duly and lawfully issued on March 6, 2018. A true and
 5   correct copy of the 325 Patent is attached to this Complaint as Exhibit C.
 6         15.    UEI owns and has standing to sue for infringement of U.S. Patent No.
 7   10,325,486 (the “486 Patent”), entitled “System and Method for Optimized Appliance
 8   Control,” which was duly and lawfully issued on June 18, 2019. A true and correct copy
 9   of the 509 Patent is attached to this Complaint as Exhibit D.
10         16.    UEI owns and has standing to sue for infringement of U.S. Patent No.
11   10,600,317 (the “317 Patent”), entitled “System and Method for Simplified Setup of a
12   Universal Remote Control” which was duly and lawfully issued on March 24, 2020. A
13   true and correct copy of the 317 Patent is attached to this Complaint as Exhibit E.
14         17.    UEI owns and has standing to sue for infringement of U.S. Patent No.
15   8,004,389 (the “389 Patent”), entitled “Relaying Key Code Signals Through a Remote
16   Control Device” which was duly and lawfully issued on August 23, 2011. A true and
17   correct copy of the 389 Patent is attached to this Complaint as Exhibit F.
18                                 JURISDICTION AND VENUE
19         18.    This Court has jurisdiction over the subject matter of this action under 28
20   U.S.C. §§ 1331 and 1338(a).
21         19.    This Court has personal jurisdiction over Hisense pursuant to the laws of the
22   State of California, including California’s Long Arm Statute, California Code of Civil
23   Procedure § 410.10. Hisense has committed acts of infringement in California infringing
24   UEI’s asserted patents in California, and, as a result, Hisense is subject to specific
25   jurisdiction here. In particular, Hisense sells and offers to sell hardware and software
26   relating to TV devices that infringe UEI’s patents in California, and specifically in this
27   judicial district. Hisense does business in this judicial district relating to Hisense’s
28   accused products, and has an office located in this district at 11081 Tacoma Drive, Unit
                                              4
                              COMPLAINT FOR PATENT INFRINGEMENT
     Case 8:20-cv-00696-JVS-ADS Document 1 Filed 04/09/20 Page 7 of 43 Page ID #:7



 1   B, Ranchi Cucamonga, California 91730. Hisense is subject to personal jurisdiction
 2   because it has a regular and established place in this district and it sells, distributes, and
 3   licenses its products in this District, such that it should reasonably and fairly anticipate
 4   being brought into this Court.
 5         20.       Venue is proper in this District under 28 U.S.C. §§ 1391(b)-(d) and 1400(b).
 6   Hisense has committed acts of infringement in this judicial district and has a regular and
 7   established place of business in this judicial district at 11081 Tacoma Drive, Unit B,
 8   Ranchi Cucamonga, California 91730. It occupies commercial office space at that
 9   address and employs numerous employees at this address.
10                                             COUNT ONE
11                          INFRINGEMENT OF U.S. PATENT 7,582,642
12         21.       UEI incorporates the previous paragraphs of this Complaint as if fully set
13   forth herein.
14         22.       UEI is the owner of all rights, title, and interest in the 642 Patent, including
15   the right to bring this suit for injunctive relief and damages.
16         23.       The 642 Patent generally relates to methods and devices allowing remote
17   control devices to control one or more electronic consumer devices. At the time of the
18   642 Patent, existing consumer electronic devices would often be packaged with their own
19   remote control device which were dedicated to operating only the particular device with
20   which they were packaged, requiring owners of multiple devices to own multiple remote
21   control devices. Each such remote control device would contain data relating only to the
22   functions of its associated consumer electronic device. Memory limitations in these
23   remote control devices would limit the amount of consumer electronic devices that a
24   single remote control could control. The invention of the 642 Patent overcame these
25   limitations in several ways including with a method and system for relaying a key code
26   through a remote control device to an electronic consumer device allowing the electronic
27   consumer device to be controlled without storing the associated code set on the remote
28   control device.
                                                5
                                COMPLAINT FOR PATENT INFRINGEMENT
     Case 8:20-cv-00696-JVS-ADS Document 1 Filed 04/09/20 Page 8 of 43 Page ID #:8



 1         24.    The 642 Patent is valid and enforceable. The claims of the 642 Patent are
 2   directed to an inventive application in the field of remote control of consumer electronic
 3   devices. The combination of claim elements was not well-understood, routine, or
 4   conventional to those in the field at the time of invention. In particular, it was not well-
 5   understood, routine or conventional at the time of invention for a system to receive a
 6   keystroke indicator signal from a remote control device based on a user selecting a key
 7   on a remote control, generate a key code within a key code generator device using the
 8   keystroke indicator signal, modulate the key code onto a carrier signal, thereby
 9   generating a key code signal, and transmitting said key code signal from said key code
10   generator device to an electronic consumer device. This was previously recognized by the
11   Patent Trademark and Appeals Board (PTAB) in its denial of an institution of an IPR
12   proceeding related to the 642 Patent. In particular, the PTAB determined that none of the
13   20+ cited combinations of references included at least the step of modulating the key
14   code onto a carrier signal of claim 2.
15         25.    Hisense has infringed and continues to infringe literally and/or through the
16   doctrine of equivalents, one or more claims of the 642 Patent, including but not limited to
17   claim 2, by using, making, offering to sell, and/or selling without authority in the United
18   States certain universal control devices, including but not limited to the Hisense Accused
19   Products. Hisense directly infringes one or more claims of the 642 Patent when Hisense
20   or those acting upon Hisense’s behalf, such as employees, officers, directors, principals,
21   agents, consultants, and/or representatives, use the Hisense Accused Products in the
22   United States. Further, UEI contends that Hisense’s customers and/or end users directly
23   infringe the method claims listed below when using the Hisense Accused Products in the
24   United States and Hisense therefore indirectly infringes by way of inducement and/or
25   contributory infringement.
26         26.    For purposes of example only, and without limitation, the Hisense Accused
27   Products perform every element of claim 2 of the 642 Patent when used as intended by
28   Hisense. Hisense also has infringed and continues to infringe at least one other claim of
                                             6
                             COMPLAINT FOR PATENT INFRINGEMENT
     Case 8:20-cv-00696-JVS-ADS Document 1 Filed 04/09/20 Page 9 of 43 Page ID #:9



 1   the 642 Patent.
 2         27.    In particular, the method of claim 2 is “[a] method comprising: receiving a
 3   keystroke indicator signal from a remote control device, wherein the keystroke indicator
 4   signal indicates a key on said remote control device that a user has selected.” The Hisense
 5   Accused Products receive a keystroke indicator signal from a remote control device,
 6   wherein the keystroke indicator signal indicates a key on said remote control device that
 7   the user has pressed. When a user of a Hisense Roku TV presses one of the keys on the
 8   Roku remote controller the Hisense Accused Products will respond (or not respond)
 9   based on which button is pressed on the remote controller due to a signal received from
10   the remote, which is a keystroke indicator signal.
11         28.    The method of claim 1 further involves “generating a key code within a key
12   code generator device using the keystroke indictor signal.” The Hisense Accused
13   Products are key code generators that generate a key code using the keystroke indicator
14   signal. For example, the generated key code is a code corresponding to a function of an
15   electronic device connected to the Hisense Roku TV via a High-Definition Multimedia
16   Interface (“HDMI”) connection.
17         29.    The method of claim 1 further involves “modulating said key code onto a
18   carrier signal, thereby generating a key code signal.” The Hisense Accused Products
19   modulate said key code onto a carrier signal, thereby generating a key code signal. For
20   example, the Hisense Accused Products can send HDMI CEC signals, including volume
21   up and down, which includes formatting and sending data via the CEC protocol on
22   HDMI.
23         30.    The method of claim 1 further involves “transmitting said key code signal
24   from said key code generator device to an electronic consumer device.” The Hisense
25   Accused Products transmit said key code signal to an electronic consumer device. For
26   example, CEC signals from the Hisense Accused Products are broadcast to electronic
27   consumer devices (e.g., devices connected via HDMI such as soundbars).
28         31.    Hisense has infringed and continues to infringe claims of the 642 Patent
                                             7
                             COMPLAINT FOR PATENT INFRINGEMENT
     Case 8:20-cv-00696-JVS-ADS Document 1 Filed 04/09/20 Page 10 of 43 Page ID #:10



 1    within the meaning of 35 U.S.C. § 271(a) through the foregoing activities, including at
 2    least making, using, selling, offering for sale, and/or importing the Hisense Accused
 3    Products.
 4          32.    Hisense has performed each and every element of claim 2 of the 642 Patent
 5    during at least its own product development and testing of the Hisense Accused Products.
 6          33.    Hisense has indirectly infringed and continues to indirectly infringe at least
 7    claim 2 of the 642 Patent under § 271(b) by knowingly and actively inducing
 8    infringement of those claims by its customers and end users of its products. The direct
 9    infringers that Hisense has induced to infringe include, without limitation, Hisense’s
10    customers, users, and retailers that offer for sale, sell, and use the Hisense Accused
11    Products.
12          34.    Hisense is on notice of the 642 Patent at least as of the filing of this
13    Complaint. In addition, Hisense has had actual or constructive knowledge of the 642
14    Patent and its infringement prior to the filing of this Complaint. On December 24, 2018,
15    UEI served its Disclosure of Asserted Claims and Infringement Contentions in Universal
16    Electronics Inc. v. Roku, Inc., Case No. 8:18-cv-01580 (C.D. Cal), which explicitly
17    accused Roku TVs, such as the Hisense Accused Products of infringing the 642 Patent.
18    Further, on October 22, 2019, in that same case UEI served a subpoena on Hisense
19    seeking documents and testimony related to Hisense’s infringement of the 642 Patent. It
20    is further believed that Hisense investigated UEI’s patents and gained actual knowledge
21    of the 642 Patent. On information and belief, Hisense had actual knowledge of the
22    existence and relevance of the 642 Patent, or was willfully blind to its existence and
23    relevance, prior to the filing of the Complaint, through UEI’s prior lawsuit against Roku,
24    Universal Electronics Inc. v. Roku, Inc., Case No. 8:18-cv-01580 (C.D. Cal), or through
25    UEI’s subpoena to Hisense in that case. Further, Hisense knew or was willfully blind that
26    the Hisense Accused Products infringe the 642 Patent during normal operation based
27    upon the allegations made in Universal Electronics Inc. v. Roku, Inc., Case No. 8:18-cv-
28    01580 (C.D. Cal). If it did not investigate UEI’s patents as a result, it was acting in
                                              8
                              COMPLAINT FOR PATENT INFRINGEMENT
     Case 8:20-cv-00696-JVS-ADS Document 1 Filed 04/09/20 Page 11 of 43 Page ID #:11



 1    willful blindness of a reasonable likelihood of infringement. The Hisense Defendants are
 2    large companies that annually generate millions of dollars of revenue, have ready access
 3    to the capital markets and have the ability to pay licensing fees or royalties to UEI. As a
 4    result, Hisense at least engaged in willful blindness by taking deliberate actions to avoid
 5    confirming a high probability of infringement of the 642 Patent. As such, Hisense either
 6    knew or should have known about the existence of the 642 Patent and that creating
 7    features in its devices to practice that patent would induce infringement. Hisense has not
 8    taken any steps of remedial action to mitigate its infringement. Hisense has induced and
 9    continues to induce end users of the Hisense Accused Products to infringe at least claim 2
10    of the 642 Patent within the meaning of 35 U.S.C. § 271(b).
11          35.    Hisense’s acts of inducement include making, using, selling, and offering to
12    sell the Hisense Accused Products, as well as Hisense’s creation and dissemination of
13    promotional materials, marketing materials, and instruction guides that teach and
14    encourage end users to use the Hisense Accused Products in an infringing manner. For
15    example, the Hisense Accused Products provide step-by-step instruction on how an end
16    user should use these products in a manner that directly infringes the 642 Patent, and
17    Hisense also provides further instructions on its website.
18          36.    Additionally, Hisense has contributed to the infringement of claims of the
19    642 Patent within the meaning of 35 U.S.C. § 271(c). Specifically, Hisense has
20    contributed to the end users infringement of the 642 Patent by, among other things,
21    making, selling, aiding, assisting, authorizing, advertising, marketing, promoting,
22    providing for, and/or encouraging the offer for sale, sale, and use of the Hisense Accused
23    Products, which Hisense knew contain the software and features discussed above that are
24    especially made or adapted by Hisense for infringing uses of claims of the 642 Patent.
25    The software and features discussed above are not staple articles of commerce suitable
26    for substantial non-infringing use. The direct infringers for Hisense’s contributory
27    infringement include, without limitation, its customers, users, and retailers that offer for
28    sale, sell, and use the Hisense Accused Products.
                                              9
                              COMPLAINT FOR PATENT INFRINGEMENT
     Case 8:20-cv-00696-JVS-ADS Document 1 Filed 04/09/20 Page 12 of 43 Page ID #:12



 1          37.       Hisense’s direct and indirect infringement of the 642 Patent has injured UEI,
 2    and UEI is entitled to recover damages adequate to compensate it for such infringement.
 3          38.       Hisense’s infringement of the 642 Patent has been willful, wanton,
 4    malicious, and/or deliberate and constitutes egregious behavior justifying an award of
 5    enhanced damages. More specifically, Hisense knew or should have known about the 642
 6    Patent and its infringement of that patent, as discussed above, but continued to engage in
 7    the using, making, offering to sell, and/or selling of the Hisense Accused Products despite
 8    an objectively high likelihood that this conduct would infringe the 642 Patent.
 9          39.       Hisense’s infringing activities will continue to injure UEI unless and until
10    this Court enters an injunction prohibiting further infringement and, specifically,
11    enjoining further direct and indirect infringement of the 642 Patent. If Hisense’s conduct
12    is not stopped, UEI will continue to suffer competitive harm, irreparable injury, and
13    significant damages. Because UEI has no adequate remedy at law, UEI seeks, in addition
14    to damages, preliminary and permanent injunctive relief. UEI competes to supply remote
15    control technology to companies like Hisense and will continue suffering irreparable
16    harm absent injunctive relief.
17                                             COUNT TWO
18                           INFRINGEMENT OF U.S. PATENT 7,969,514
19          40.       UEI incorporates the previous paragraphs of this Complaint as if fully set
20    forth herein.
21          41.       UEI is the owner of all rights, title, and interest in the 514 Patent, including
22    the right to bring this suit for injunctive relief and damages.
23          42.       The 514 Patent generally relates to methods for setting up a universal remote
24    control using interactive instructions. Manufacturers typically provide a remote control
25    with an appliance, such as a television, or DVR, and, as such, different appliance types of
26    different manufacturers are often commanded with different remote controls. To
27    minimize the number of individual remote controls a user requires, universal remote
28    controls have been developed. Prior art methods of setting up and configuring universal
                                                 10
                                 COMPLAINT FOR PATENT INFRINGEMENT
     Case 8:20-cv-00696-JVS-ADS Document 1 Filed 04/09/20 Page 13 of 43 Page ID #:13



 1    remote controls were demanding, exacting, and generally frustrating for many users. For
 2    example, documents containing the setup instructions and setup codes are often be lost,
 3    misplaced, or may be superseded as brand and/or model names evolve. The 514 Patent
 4    solves this problem by providing a system and method for enabling set up of a controlling
 5    device capable of controlling a plurality of appliances, via an interactive instruction set
 6    and associated programming.
 7          43.    The 514 Patent is valid and enforceable. The claims of the 514 Patent are
 8    directed to an inventive application in the field of remote control of consumer electronic
 9    devices. The combination of claim elements was not well-understood, routine, or
10    conventional to those in the field at the time of invention. In particular, it was not well-
11    understood, routine or conventional at the time of invention to provide on a controllable
12    appliance programming to display interactive instructions to a user for setting up a
13    universal remote control. Typically, the setup process involved referencing paper
14    manuals and tables of codes.
15          44.    Hisense has infringed and continues to infringe literally and/or through the
16    doctrine of equivalents, one or more claims of the 514 Patent, including but not limited to
17    claim 1, by using, making, offering to sell, and/or selling without authority in the United
18    States certain universal control devices, including but not limited to the Hisense Accused
19    Products. Hisense directly infringes one or more claims of the 514 Patent when Hisense
20    or those acting upon Hisense’s behalf, such as employees, officers, directors, principals,
21    agents, consultants, and/or representatives, use the Hisense Accused Products in the
22    United States. Further, UEI contends that Hisense’s customers and/or end users directly
23    infringe the method claims listed below when using the Hisense Accused Products in the
24    United States and Hisense therefore indirectly infringes by way of inducement and/or
25    contributory infringement.
26          45.    For purposes of example only, and without limitation, the Hisense Accused
27    Products perform every element of claim 1 of the 514 Patent when used as intended by
28    Hisense. Hisense also has infringed and continues infringes at least one other claim of the
                                              11
                              COMPLAINT FOR PATENT INFRINGEMENT
     Case 8:20-cv-00696-JVS-ADS Document 1 Filed 04/09/20 Page 14 of 43 Page ID #:14



 1    514 Patent.
 2          46.     In particular, the method of claim 1 is “[a] method for providing interactive
 3    instructions to a user to set up a controlling device used to command a plurality of
 4    controllable appliances” involves “receiving a keystroke indicator signal from a remote
 5    control device, wherein the keystroke indicator signal indicates a key on said remote
 6    control device that a user has selected.” The Hisense Accused Products perform a method
 7    for providing interactive instructions to a user to set up a controlling device used to
 8    command a plurality of controllable appliances. For example, the Hisense Accused
 9    Products are each sold for importation, imported, or sold after importation with a remote
10    controller (e.g., controlling device). The remote controller provided with the Hisense
11    Accused Products can be used to control a plurality of controllable appliances. For
12    example, the remote controller can be used to control the Hisense Accused Products as
13    well as a soundbar and AVRs.
14          47.     The method of claim 1 further involves “providing on a first controllable
15    appliance programming for the display of instructions to the user in response to input
16    from the user via the controlling device.” The Hisense Accused Products perform the
17    step of providing on a first controllable appliance programming for the display of
18    instructions to the user in response to input from the user via the controlling device. For
19    example, the Hisense Accused Products (e.g., first controllable appliance) contain
20    programming that displays instructions to the user in response to input from the user via
21    the remote controller (e.g., a controlling device). The user navigates to the “Control Other
22    Devices (CEC)” menu by providing input via the Roku remote controller.
23          48.     The method of claim 1 further involves “providing input by the user to the
24    first controllable appliance via the controlling device indicating that the controlling
25    device is to be set up to command a second controllable appliance.” The Hisense Accused
26    Products perform the step of providing input by the user to the first controllable appliance
27    via the controlling device indicating that the controlling device is to be set up to
28    command a second controllable appliance. For example, the Roku OS on the Hisense
                                               12
                               COMPLAINT FOR PATENT INFRINGEMENT
     Case 8:20-cv-00696-JVS-ADS Document 1 Filed 04/09/20 Page 15 of 43 Page ID #:15



 1    Accused Products (e.g., first controllable appliance) contains programming that displays
 2    instructions to the user in response to input from the user via the Roku remote controller
 3    (e.g., controlling device). Further, the Hisense Accused Products contain RAM and ROM
 4    for storing programming that is executed by a processor to display instructions to the user
 5    in response to input from the user via the controlling device. For example, within the
 6    “Control Other Devices (CEC)” menu, the user may provide input indicating that the
 7    remote control is to be set up to command an appliance connected via HDMI by selecting
 8    the option to “Search for CEC Devices” and pressing the “OK” button on the Roku
 9    remote controller.
10          49.    The method of claim 1 further involves “accessing instruction data
11    associated with the second controllable appliance by the programming provided on the
12    first controllable appliance.” The Hisense Accused Products perform the step of
13    accessing instruction data associated with the second controllable appliance by the
14    programming provided on the first controllable appliance. For example, the Roku
15    Accused Products may access instruction associated with a connected CEC device such
16    as an AVR when the user selects the “Search for CEC Devices” option in the “Control
17    Other Devices (CEC)” menu. The Roku Accused Products may also access instruction
18    data associated with a connected CEC device such as an AVR by automatically detecting
19    the presence of the device when it is first connected via HDMI.
20          50.    The method of claim 1 further involves “in response to input by the user via
21    the controlling device, displaying the instruction data by the programming provided on
22    the first controllable appliance for use by the user in setting up the controlling device to
23    command the second controllable appliance.” The Hisense Accused Products perform the
24    step of in response to input by the user via the controlling device, displaying the
25    instruction data by the programming provided on the first controllable appliance for use
26    by the user in setting up the controlling device to command the second controllable
27    appliance. For example, the user may provide input via the Roku remote controller (e.g.,
28    controlling device) by pressing the “OK” button when the option “Search for CEC
                                              13
                              COMPLAINT FOR PATENT INFRINGEMENT
     Case 8:20-cv-00696-JVS-ADS Document 1 Filed 04/09/20 Page 16 of 43 Page ID #:16



 1    Devices” is selected in the “Control Other Devices (CEC)” menu. The user may also
 2    provide input by selecting the type of device connected to the HDMI (ARC) port when
 3    the Hisense Accused Products automatically detect the presence of a connected device
 4    like an AVR. Once the Hisense Accused Products detects a connected device like an
 5    AVR, the user may select certain options in the “Control Other Devices (CEC)” menu to
 6    configure the Roku remote controller to control the AVR
 7          51.    Hisense has infringed and continues to infringe claims of the 514 Patent
 8    within the meaning of 35 U.S.C. § 271(a) through the foregoing activities, including at
 9    least making, using, selling, offering for sale, and/or importing the Hisense Accused
10    Products.
11          52.    Hisense has performed each and every element of claim 1 of the 514 Patent
12    during at least its own product development and testing of the Hisense Accused Products.
13          53.    Hisense has indirectly infringed and continues to indirectly infringe at least
14    claim 1 of the 514 Patent under § 271(b) by knowingly and actively inducing
15    infringement of those claims by its customers and end users of its products. The direct
16    infringers that Hisense has induced to infringe include, without limitation, Hisense’s
17    customers, users, and retailers that offer for sale, sell, and use the Hisense Accused
18    Products.
19          54.    Hisense is on notice of the 514 Patent at least as of the filing of this
20    Complaint. In addition, Hisense has had actual or constructive knowledge of the 514
21    Patent and its infringement prior to the filing of this Complaint. On December 24, 2018,
22    UEI served its Disclosure of Asserted Claims and Infringement Contentions in Universal
23    Electronics Inc. v. Roku, Inc., Case No. 8:18-cv-01580 (C.D. Cal), which explicitly
24    accused Roku TVs, such as the Hisense Accused Products of infringing nine of UEI’s
25    patents. Further, on October 22, 2019, in that same case UEI served a subpoena on
26    Hisense seeking documents and testimony related to Hisense’s infringement of the nine
27    UEI patents. It is further believed that Hisense investigated UEI’s patents and gained
28    actual knowledge of the 514 Patent. On information and belief, Hisense had actual
                                              14
                              COMPLAINT FOR PATENT INFRINGEMENT
     Case 8:20-cv-00696-JVS-ADS Document 1 Filed 04/09/20 Page 17 of 43 Page ID #:17



 1    knowledge of the existence and relevance of the 514 Patent, or was willfully blind to its
 2    existence and relevance, prior to the filing of the Complaint, through UEI’s prior lawsuit
 3    against Roku, Universal Electronics Inc. v. Roku, Inc., Case No. 8:18-cv-01580 (C.D.
 4    Cal), or through UEI’s subpoena to Hisense in that case. Further, Hisense knew or was
 5    willfully blind that the Hisense Accused Products infringe the 514 Patent during normal
 6    operation based upon the allegations made in Universal Electronics Inc. v. Roku, Inc.,
 7    Case No. 8:18-cv-01580 (C.D. Cal). If it did not investigate UEI’s patents as a result, it
 8    was acting in willful blindness of a reasonable likelihood of infringement. The prior
 9    Complaint and subpoena gave Hisense notice that it was infringing UEI’s patents. A
10    reasonable investigation of the infringement allegations in the prior Complaint and
11    subpoena would have given Hisense knowledge of the existence and its infringement of
12    the 514 Patent. The Hisense Defendants are large companies that annually generate
13    millions of dollars of revenue, have ready access to the capital markets and have the
14    ability to pay licensing fees or royalties to UEI. As a result, Hisense at least engaged in
15    willful blindness by taking deliberate actions to avoid confirming a high probability of
16    infringement of the 514 Patent. As such, Hisense either knew or should have known
17    about the existence of the 514 Patent and that creating features in its devices to practice
18    that patent would induce infringement. Hisense has not taken any steps of remedial action
19    to mitigate its infringement. Hisense has induced and continues to induce end users of the
20    Hisense Accused Products to infringe at least claim 1 of the 514 Patent within the
21    meaning of 35 U.S.C. § 271(b).
22          55.    Hisense’s acts of inducement include making, using, selling, and offering to
23    sell the Hisense Accused Products, as well as Hisense’s creation and dissemination of
24    promotional materials, marketing materials, and instruction guides that teach and
25    encourage end users to use the Hisense Accused Products in an infringing manner. For
26    example, the Hisense Accused Products provide step-by-step instruction on how an end
27    user should use these products in a manner that directly infringes the 514 Patent, and
28    Hisense also provides further instructions on its website.
                                              15
                              COMPLAINT FOR PATENT INFRINGEMENT
     Case 8:20-cv-00696-JVS-ADS Document 1 Filed 04/09/20 Page 18 of 43 Page ID #:18



 1          56.    Additionally, Hisense has contributed to the infringement of claims of the
 2    514 Patent within the meaning of 35 U.S.C. § 271(c). Specifically, Hisense has
 3    contributed to the end users infringement of the 514 Patent by, among other things,
 4    making, selling, aiding, assisting, authorizing, advertising, marketing, promoting,
 5    providing for, and/or encouraging the offer for sale, sale, and use of the Hisense Accused
 6    Products, which Hisense knew contain the software and features discussed above that are
 7    especially made or adapted by Hisense for infringing uses of claims of the 514 Patent.
 8    The software and features discussed above are not staple articles of commerce suitable
 9    for substantial non-infringing use. The direct infringers for Hisense’s contributory
10    infringement include, without limitation, its customers, users, and retailers that offer for
11    sale, sell, and use the Hisense Accused Products.
12          57.    Hisense’s direct and indirect infringement of the 514 Patent has injured UEI,
13    and UEI is entitled to recover damages adequate to compensate it for such infringement.
14          58.    Hisense’s infringement of the 514 Patent has been willful, wanton,
15    malicious, and/or deliberate and constitutes egregious behavior justifying an award of
16    enhanced damages. More specifically, Hisense knew or should have known about the 514
17    Patent and its infringement of that patent, as discussed above, but continued to engage in
18    the using, making, offering to sell, and/or selling of the Hisense Accused Products despite
19    an objectively high likelihood that this conduct would infringe the 514 Patent.
20          59.    Hisense’s infringing activities will continue to injure UEI unless and until
21    this Court enters an injunction prohibiting further infringement and, specifically,
22    enjoining further direct and indirect infringement of the 514 Patent. If Hisense’s conduct
23    is not stopped, UEI will continue to suffer competitive harm, irreparable injury, and
24    significant damages. Because UEI has no adequate remedy at law, UEI seeks, in addition
25    to damages, preliminary and permanent injunctive relief. UEI competes to supply remote
26    control technology to companies like Hisense and will continue suffering irreparable
27    harm absent injunctive relief.
28
                                              16
                              COMPLAINT FOR PATENT INFRINGEMENT
     Case 8:20-cv-00696-JVS-ADS Document 1 Filed 04/09/20 Page 19 of 43 Page ID #:19



 1                                            COUNT THREE
 2                           INFRINGEMENT OF U.S. PATENT 9,911,325
 3          60.       UEI incorporates the previous paragraphs of this Complaint as if fully set
 4    forth herein.
 5          61.       UEI is the owner of all rights, title, and interest in the 325 Patent, including
 6    the right to bring this suit for injunctive relief and damages.
 7          62.       The 325 Patent arose from the same family as the 642 Patent, and its claims
 8    are inventive for many of the same reasons as described with respect to the 642 Patent.
 9          63.       The 325 Patent is valid and enforceable. The claims of the 325 Patent are
10    directed to an inventive application in the field of remote control of consumer electronic
11    devices. The combination of claim elements was not well-understood, routine, or
12    conventional to those in the field at the time of invention. The 325 Patent claims share
13    some similarities with the inventions claimed in the 325 Patent, but they also include
14    different or additional elements, each of which make the claims novel for the same or
15    additional reasons as described above. For example, claim 1 of the 325 Patent includes is
16    apparatus claim and includes additional elements related to such physical devices, as well
17    as additional limitations where the “codeset further comprises time information that
18    describes how a digital one and/or digital zero within the selected one of the plurality of
19    key code data is to be represented in the key code signal to be transmitted to the second
20    device.” For this reason as well, the combination of claim elements was not well-
21    understood, routine, or conventional to those in the field at the time of invention.
22          64.       Hisense has infringed and continues to infringe literally and/or through the
23    doctrine of equivalents, one or more claims of the 325 Patent, including but not limited to
24    claim 1, by using, making, offering to sell, and/or selling without authority in the United
25    States the Hisense Accused Products.
26          65.       For purposes of example only, and without limitation, the Hisense Accused
27    Products perform every element of claim 1 of the 325 Patent when used as intended by
28    Hisense. Hisense also has infringed and continues infringes at least one other claim of the
                                                 17
                                 COMPLAINT FOR PATENT INFRINGEMENT
     Case 8:20-cv-00696-JVS-ADS Document 1 Filed 04/09/20 Page 20 of 43 Page ID #:20



 1    325 Patent.
 2          66.     Claim 1 involves “A first device for transmitting a command to control a
 3    functional operation of a second device.” The Hisense Accused Products are first devices
 4    for transmitting a command to control a functional operation of a second device. For
 5    example, the Hisense Accused Products (e.g., first device) transmit a command to control
 6    a functional operation of a second device (e.g., audiovisual receiver (“AVR”) or
 7    soundbar).
 8          67.     Claim 1 further involves the first device comprising “a receiver.” The
 9    Hisense Accused Products contain a receiver that is used to communicate with the remote
10    control and receive signals via Bluetooth, Wi-Fi Direct, or IR, depending on the
11    particular device.
12          68.     Claim 1 further involves the first device comprising “a transmitter.” The
13    Hisense Accused Products contain a transmitter in the form of at least the hardware used
14    to send signals via RF or HDMI CEC.
15          69.     Claim 1 further involves the first device comprising “a processing device
16    coupled to the receiver and the transmitter.” The Hisense Accused Products contain a
17    processor coupled to the device’s receiver and transmitter. For example and upon
18    information and belief, the exemplary Hisense Roku TV 43R7E contains a dual core
19    processor that is coupled to the receiver and the transmitter.
20          70.     Claim 1 further involves the first device comprising “a memory storing
21    instructions executable by the processing device.” The Hisense Accused Products contain
22    memory storing instructions in the form of software that is executable by the processing
23    device. For example, each Hisense Accused Product includes the Roku OS software.
24          71.     Claim 1 further involves the instructions causing the processing device to
25    “generate a key code using a keystroke indicator received from a third device in
26    communication with first device via use of the receiver, the keystroke indicator having
27    data that indicates an input element of the third device that has been activated.” The
28    Hisense Accused Products generate a key code using a keystroke indicator received from
                                              18
                              COMPLAINT FOR PATENT INFRINGEMENT
     Case 8:20-cv-00696-JVS-ADS Document 1 Filed 04/09/20 Page 21 of 43 Page ID #:21



 1    a third device in communication with the Hisense Accused Products via use of the
 2    receiver, the keystroke indicator having data that indicates an input element of the third
 3    device that has been activated. For example, the Hisense Accused Products generate a
 4    key code in response to a keystroke indicator signal pressed on the Roku remote control
 5    (e.g., third device). An example of a generated key code is the code that corresponds to a
 6    function of an external device, such as volume. The Hisense Accused Products receive
 7    the keystroke indicator from the remote control via use of their receiver. The keystroke
 8    indicator signal has data indicating that an input element of the remote control has been
 9    activated. This can be observed by the fact that the Hisense Accused Products will
10    respond (or not respond) in different ways based on which button is pressed on the
11    remote control.
12          72.    Claim 1 further involves the instructions causing the processing device to
13    “format the key code for transmission to the second device.” The Hisense Accused
14    Products format the key code for transmission to the second device. For example, the
15    Hisense Accused Products format a key code for transmission to the second device (e.g.,
16    an AVR or soundbar) via HDMI CEC.
17          73.    Claim 1 further involves the instructions causing the processor to “transmit
18    the formatted key code to the second device in a key code signal via use of the
19    transmitter.” The Hisense Accused Products transmit the formatted key code to the
20    second device in a key code signal via use of the transmitter. For example, the Hisense
21    Accused Products transmit a CEC-formatted key code to a second device (e.g., an audio
22    visual receiver and/or soundbar), via HDMI link.
23          74.    Claim 1 further involves “wherein the generated key code comprises a one
24    of a plurality of key code data stored in a codeset.” The key codes generated by the
25    Hisense Accused Products comprise a one of a plurality of data that is stored in a codeset
26    of CEC data.
27          75.    Claim 1 further involves “wherein the one of the plurality of key code data is
28    selected from the codeset as a function of the keystroke indicator received from the third
                                              19
                              COMPLAINT FOR PATENT INFRINGEMENT
     Case 8:20-cv-00696-JVS-ADS Document 1 Filed 04/09/20 Page 22 of 43 Page ID #:22



 1    device.” The one of the plurality of key code data used by the Hisense Accused Products
 2    is selected from the codeset as a function of the keystroke indicator received from the
 3    remote control.
 4          76.    Claim 1 further involves “wherein each of the plurality of key code data
 5    stored in the codeset comprises a series of digital ones and/or digital zeros.” The CEC
 6    data transmitted by the Hisense Accused Products is made up of a series of digital ones
 7    and/or digital zeros.
 8          77.    Claim 1 further involves “wherein the codeset further comprises time
 9    information that describes how a digital one and/or a digital zero within the selected one
10    of the plurality of key code data is to be represented in the key code signal to be
11    transmitted to the second device.” The CEC data transmitted by the Hisense Accused
12    Products includes time information that describes how a digital one and/or a digital zero
13    is to be represented in a signal transmitted to a second device, such as a TV or
14    audiovisual receiver.
15          78.    Hisense has infringed and continues to infringe claims of the 325 Patent
16    within the meaning of 35 U.S.C. § 271(a) through the foregoing activities, including at
17    least making, using, selling, offering for sale, and/or importing the Hisense Accused
18    Products.
19          79.    Hisense has indirectly infringed and continues to indirectly infringe claims
20    of the 325 Patent under § 271(b) by knowingly and actively inducing infringement of
21    those claims by its customers and end users of its products. The direct infringers that
22    Hisense has induced to infringe include, without limitation, Hisense‘s customers, users,
23    and retailers that offer for sale, sell, and use the Hisense Accused Devices.
24          80.    Hisense is on notice of the 325 Patent at least as of the filing of this
25    Complaint. In addition, Hisense has had actual or constructive knowledge of the 325
26    Patent and its infringement prior to the filing of this Complaint. On December 24, 2018,
27    UEI served its Disclosure of Asserted Claims and Infringement Contentions in Universal
28    Electronics Inc. v. Roku, Inc., Case No. 8:18-cv-01580 (C.D. Cal), which explicitly
                                              20
                              COMPLAINT FOR PATENT INFRINGEMENT
     Case 8:20-cv-00696-JVS-ADS Document 1 Filed 04/09/20 Page 23 of 43 Page ID #:23



 1    accused Roku TVs, such as the Hisense Accused Products of infringing the 325 Patent.
 2    Further, on October 22, 2019, in that same case UEI served a subpoena on Hisense
 3    seeking documents and testimony related to Hisense’s infringement of the 325 Patent. It
 4    is further believed that Hisense investigated UEI’s patents and gained actual knowledge
 5    of the 325 Patent. On information and belief, Hisense had actual knowledge of the
 6    existence and relevance of the 325 Patent, or was willfully blind to its existence and
 7    relevance, prior to the filing of the Complaint, through UEI’s prior lawsuit against Roku,
 8    Universal Electronics Inc. v. Roku, Inc., Case No. 8:18-cv-01580 (C.D. Cal), or through
 9    UEI’s subpoena to Hisense in that case. Further, Hisense knew or was willfully blind that
10    the Hisense Accused Products infringe the 325 Patent during normal operation based
11    upon the allegations made in Universal Electronics Inc. v. Roku, Inc., Case No. 8:18-cv-
12    01580 (C.D. Cal). If it did not investigate UEI’s patents as a result, it was acting in
13    willful blindness of a reasonable likelihood of infringement. The Hisense Defendants are
14    large companies that annually generate millions of dollars of revenue, have ready access
15    to the capital markets and have the ability to pay licensing fees or royalties to UEI. As a
16    result, Hisense at least engaged in willful blindness by taking deliberate actions to avoid
17    confirming a high probability of infringement of the 325 Patent. As such, Hisense either
18    knew or should have known about the existence of the 325 Patent and that creating
19    features in its devices to practice that patent would induce infringement. Hisense has not
20    taken any steps of remedial action to mitigate its infringement. Hisense has induced and
21    continues to induce end users of the Hisense Accused Products to infringe at least claim 1
22    of the 325 Patent within the meaning of 35 U.S.C. § 271(b).
23          81.    Hisense’s acts of inducement include making, using, selling, and offering to
24    sell the Hisense Accused Products, as well as Hisense’s creation and dissemination of
25    promotional materials, marketing materials, and instruction guides that teach and
26    encourage end users to use the Hisense Accused Products in an infringing manner. For
27    example, the Hisense Accused Products provide step-by-step instructions on how an end
28    user should use these products in a manner that directly infringes the 325 Patent, and
                                              21
                              COMPLAINT FOR PATENT INFRINGEMENT
     Case 8:20-cv-00696-JVS-ADS Document 1 Filed 04/09/20 Page 24 of 43 Page ID #:24



 1    Hisense also provides further instructions on its website.
 2          82.    Additionally, Hisense has contributed to the infringement of claims of the
 3    325 Patent within the meaning of 35 U.S.C. § 271(c). Specifically, Hisense has
 4    contributed to the end users infringement of the 325 Patent by, among other things,
 5    making, selling, aiding, assisting, authorizing, advertising, marketing, promoting,
 6    providing for, and/or encouraging the offer for sale, sale, and use of the Hisense Accused
 7    Products, which Roku knew contain the software and features discussed above that are
 8    especially made or adapted by Hisense for infringing uses of claims of the 325 Patent.
 9    The software and features discussed above are not staple articles of commerce suitable
10    for substantial non-infringing use. The direct infringers for Hisense’s contributory
11    infringement include, without limitation, its customers, users, and retailers that offer for
12    sale, sell, and use the Hisense Accused Products.
13          83.    Hisense’s direct and indirect infringement of the 325 Patent has injured UEI,
14    and UEI is entitled to recover damages adequate to compensate it for such infringement.
15          84.    Hisense’s infringement of the 325 Patent has been willful, wanton,
16    malicious, and/or deliberate and constitutes egregious behavior justifying an award of
17    enhanced damages. More specifically, Hisense knew or should have known about the 325
18    Patent and its infringement of that patent, as discussed above, but continued to engage in
19    the using, making, offering to sell, and/or selling of the Hisense Accused Products despite
20    an objectively high likelihood that this conduct would infringe the 325 Patent.
21          85.    Hisense’s infringing activities will continue to injure UEI unless and until
22    this Court enters an injunction prohibiting further infringement and, specifically,
23    enjoining further direct and indirect infringement of the 325 Patent. If Hisense’s conduct
24    is not stopped, UEI will continue to suffer competitive harm, irreparable injury, and
25    significant damages. Because UEI has no adequate remedy at law, UEI seeks, in addition
26    to damages, preliminary and permanent injunctive relief. UEI competes to supply remote
27    control technology to companies like Hisense and will continue suffering irreparable
28    harm absent injunctive relief.
                                              22
                              COMPLAINT FOR PATENT INFRINGEMENT
     Case 8:20-cv-00696-JVS-ADS Document 1 Filed 04/09/20 Page 25 of 43 Page ID #:25



 1                                             COUNT FOUR
 2                          INFRINGEMENT OF U.S. PATENT 10,325,486
 3          86.       UEI incorporates the previous paragraphs of this Complaint as if fully set
 4    forth herein.
 5          87.       UEI is the owner of all rights, title, and interest in the 486 Patent, including
 6    the right to bring this suit for injunctive relief and damages.
 7          88.       The 486 Patent generally relates to a method for configuring a user interface
 8    presented on a home theater device (like a TV) by adding an icon representing a
 9    controllable function of an appliance (such as an audiovisual receiver (“AVR”)) based on
10    connection data received from the appliance such that selection of that icon via input by a
11    remote control controls the function of the appliance identified by the icon.
12          89.       The 486 Patent is valid and enforceable. The claims of the 486 Patent are
13    directed to an inventive application in the field of remote control of consumer electronic
14    devices. The combination of claim elements was not well-understood, routine, or
15    conventional to those in the field at the time of invention. In particular, it was not well-
16    understood, routine or conventional at the time of invention to configure user interfaces
17    by adding icons representative of the controllable function of an appliance based on
18    connection data received from the appliance.
19          90.       Hisense has infringed and continues to infringe literally and/or through the
20    doctrine of equivalents, one or more claims of the 486 Patent, including but not limited to
21    claim 1, by using, making, offering to sell, and/or selling without authority in the United
22    States the Hisense Accused Products. Hisense directly infringes one or more claims of the
23    486 Patent when Hisense or those acting upon Hisense’s behalf, such as employees,
24    officers, directors, principals, agents, consultants, and/or representatives, use the Hisense
25    Accused Products in the United States. Further, UEI contends that Hisense’s customers
26    and/or end users directly infringe the method claims listed below when using the Hisense
27    Accused Products in the United States and Hisense therefore indirectly infringes by way
28    of inducement and/or contributory infringement.
                                                 23
                                 COMPLAINT FOR PATENT INFRINGEMENT
     Case 8:20-cv-00696-JVS-ADS Document 1 Filed 04/09/20 Page 26 of 43 Page ID #:26



 1          91.    For purposes of example only, and without limitation, the Hisense Accused
 2    Products perform every element of claim 1 of the 486 Patent when used as intended by
 3    Hisense. Hisense also has infringed and continues to infringe at least one other claim of
 4    the 486 Patent.
 5          92.    In particular, the method of claim 1 is “[a] method for configuring a user
 6    interface that is caused to be presented by a home theater device in a display device
 7    associated with the home theater device.” The Hisense Accused Products perform a
 8    method for configuring a user interface that is caused to be presented by a home theater
 9    device in a display device associated with the home theater device. For example, the
10    Hisense Accused Products are a home theater device with an associated display. The
11    Hisense Accused Products contain various user interfaces, including home screen
12    interface.
13          93.    The method of claim 1 further involves “receiving at the home theater
14    device from a controllable appliance in communication with the home theater device via
15    use of a high definition multimedia (“HDMI”) connection data that functions to identify a
16    controllable function of the controllable appliance.” The Hisense Accused Products
17    perform the step of receiving at the home theater device from a controllable appliance in
18    communication with the home theater device via use of a high definition multimedia
19    (“HDMI”) connection data that functions to identify a controllable function of the
20    controllable appliance. For example, an audiovisual receiver (“AVR”) is an example of a
21    controllable appliance that may be connected to the Hisense Accused Products via an
22    HDMI connection. The Hisense Accused Products (e.g., home theater device) receives
23    CEC data (e.g., connection data) from the connected AVR (e.g., controllable appliance).
24    The CEC data functions to identify functions of the soundbar, such as volume control and
25    power.
26          94.    The method of claim 1 further involves “automatically adding by the home
27    theater device to the user interface an icon representative of the controllable function of
28    the controllable appliance that was identified by the data received from the controllable
                                              24
                              COMPLAINT FOR PATENT INFRINGEMENT
     Case 8:20-cv-00696-JVS-ADS Document 1 Filed 04/09/20 Page 27 of 43 Page ID #:27



 1    appliance.” The Hisense Accused Products perform the step of automatically adding by
 2    the home theater device to the user interface an icon representative of the controllable
 3    function of the controllable appliance that was identified by the data received from the
 4    controllable appliance. Without any connected audio devices, the volume icon for the
 5    Hisense Accused Products is a conical speaker. After connecting an AVR via HDMI, the
 6    Hisense Roku TV (e.g., home theater device) will automatically add an icon to the
 7    Hisense Accused Products home screen representative of the connected soundbar (e.g.,
 8    controllable appliance). Specifically, a volume icon depicting a speaker, a circular
 9    volume scrollbar, and a volume level number appear in the upper right of the screen as
10    the AVR is connected to the Hisense Accused Products via an HDMI connection. The
11    scrollbar and number correspond to the volume up/down functions of the AVR.
12          95.    The method of claim 1 further involves “in response to the home theater
13    device receiving from a controlling device a command transmission that is indicative of a
14    selection of the added icon from the user interface when the user interface is displayed in
15    the display device associated with the home theater device.” The Hisense Accused
16    Products perform the step of in response to the home theater device receiving from a
17    controlling device a command transmission that is indicative of a selection of the added
18    icon from the user interface when the user interface is displayed in the display device
19    associated with the home theater device. For example, the user selects the AVR volume
20    icon by pressing the volume up, volume down, or mute buttons on the Roku remote
21    controller. The Roku remote controller transmits these commands to the Hisense Accused
22    Products via IR.
23          96.    The method of claim 1 further involves “causing the home theater device to
24    issue a command to at least the controllable appliance to control at least the controllable
25    function of the controllable appliance that was identified by the data received from the
26    controllable appliance.” The Hisense Accused Products perform the step of causing the
27    home theater device to issue a command to at least the controllable appliance to control at
28    least the controllable function of the controllable appliance that was identified by the data
                                              25
                              COMPLAINT FOR PATENT INFRINGEMENT
     Case 8:20-cv-00696-JVS-ADS Document 1 Filed 04/09/20 Page 28 of 43 Page ID #:28



 1    received from the controllable appliance. When the user selects the AVR icon by pressing
 2    the volume up, volume down, or mute buttons on the Roku remote controller, the Hisense
 3    Accused Product (e.g., home theater device), issues commands to the AVR to control the
 4    volume.
 5          97.    Hisense has infringed and continues to infringe claims of the 486 Patent
 6    within the meaning of 35 U.S.C. § 271(a) through the foregoing activities, including at
 7    least making, using, selling, offering for sale, and/or importing the Hisense Accused
 8    Products.
 9          98.    Hisense has performed each and every element of claim 1 of the 486 Patent
10    during at least its own product development and testing of the Hisense Accused Products.
11          99.    Hisense has indirectly infringed and continues to indirectly infringe at least
12    claim 1 of the 486 Patent under § 271(b) by knowingly and actively inducing
13    infringement of those claims by its customers and end users of its products. The direct
14    infringers that Hisense has induced to infringe include, without limitation, Hisense’s
15    customers, users, and retailers that offer for sale, sell, and use the Hisense Accused
16    Products.
17          100. Hisense is on notice of the 486 Patent at least as of the filing of this
18    Complaint. In addition, Hisense has had actual or constructive knowledge of the 486
19    Patent and its infringement prior to the filing of this Complaint. On December 24, 2018,
20    UEI served its Disclosure of Asserted Claims and Infringement Contentions in Universal
21    Electronics Inc. v. Roku, Inc., Case No. 8:18-cv-01580 (C.D. Cal), which explicitly
22    accused Roku TVs, such as the Hisense Accused Products of infringing nine of UEI’s
23    patents. Further, on October 22, 2019, in that same case UEI served a subpoena on
24    Hisense seeking documents and testimony related to Hisense’s infringement of the nine
25    UEI patents. It is further believed that Hisense investigated UEI’s patents and gained
26    actual knowledge of the 486 Patent. On information and belief, Hisense had actual
27    knowledge of the existence and relevance of the 486 Patent, or was willfully blind to its
28    existence and relevance, prior to the filing of the Complaint, through UEI’s prior lawsuit
                                              26
                              COMPLAINT FOR PATENT INFRINGEMENT
     Case 8:20-cv-00696-JVS-ADS Document 1 Filed 04/09/20 Page 29 of 43 Page ID #:29



 1    against Roku, Universal Electronics Inc. v. Roku, Inc., Case No. 8:18-cv-01580 (C.D.
 2    Cal), or through UEI’s subpoena to Hisense in that case. Further, Hisense knew or was
 3    willfully blind that the Hisense Accused Products infringe the 486 Patent during normal
 4    operation based upon the allegations made in Universal Electronics Inc. v. Roku, Inc.,
 5    Case No. 8:18-cv-01580 (C.D. Cal). If it did not investigate UEI’s patents as a result, it
 6    was acting in willful blindness of a reasonable likelihood of infringement. The prior
 7    Complaint and subpoena gave Hisense notice that it was infringing UEI’s patents. A
 8    reasonable investigation of the infringement allegations in the prior Complaint and
 9    subpoena would have given Hisense knowledge of the existence and its infringement of
10    the 486 Patent. The Hisense Defendants are large companies that annually generate
11    millions of dollars of revenue, have ready access to the capital markets and have the
12    ability to pay licensing fees or royalties to UEI. As a result, Hisense at least engaged in
13    willful blindness by taking deliberate actions to avoid confirming a high probability of
14    infringement of the 486 Patent. As such, Hisense either knew or should have known
15    about the existence of the 486 Patent and that creating features in its devices to practice
16    that patent would induce infringement. Hisense has not taken any steps of remedial action
17    to mitigate its infringement. Hisense has induced and continues to induce end users of the
18    Hisense Accused Products to infringe at least claim 1 of the 486 Patent within the
19    meaning of 35 U.S.C. § 271(b).
20          101. Hisense’s acts of inducement include making, using, selling, and offering to
21    sell the Hisense Accused Products, as well as Hisense’s creation and dissemination of
22    promotional materials, marketing materials, and instruction guides that teach and
23    encourage end users to use the Hisense Accused Products in an infringing manner. For
24    example, the Hisense Accused Products provide step-by-step instruction on how an end
25    user should use these products in a manner that directly infringes the 486 Patent, and
26    Hisense also provides further instructions on its website.
27          102. Additionally, Hisense has contributed to the infringement of claims of the
28    486 Patent within the meaning of 35 U.S.C. § 271(c). Specifically, Hisense has
                                              27
                              COMPLAINT FOR PATENT INFRINGEMENT
     Case 8:20-cv-00696-JVS-ADS Document 1 Filed 04/09/20 Page 30 of 43 Page ID #:30



 1    contributed to the end users infringement of the 486 Patent by, among other things,
 2    making, selling, aiding, assisting, authorizing, advertising, marketing, promoting,
 3    providing for, and/or encouraging the offer for sale, sale, and use of the Hisense Accused
 4    Products, which Hisense knew contain the software and features discussed above that are
 5    especially made or adapted by Hisense for infringing uses of claims of the 486 Patent.
 6    The software and features discussed above are not staple articles of commerce suitable
 7    for substantial non-infringing use. The direct infringers for Hisense’s contributory
 8    infringement include, without limitation, its customers, users, and retailers that offer for
 9    sale, sell, and use the Hisense Accused Products.
10          103. Hisense’s direct and indirect infringement of the 486 Patent has injured UEI,
11    and UEI is entitled to recover damages adequate to compensate it for such infringement.
12          104. Hisense’s infringement of the 486 Patent has been willful, wanton,
13    malicious, and/or deliberate and constitutes egregious behavior justifying an award of
14    enhanced damages. More specifically, Hisense knew or should have known about the 486
15    Patent and its infringement of that patent, as discussed above, but continued to engage in
16    the using, making, offering to sell, and/or selling of the Hisense Accused Products despite
17    an objectively high likelihood that this conduct would infringe the 486 Patent.
18          105. Hisense’s infringing activities will continue to injure UEI unless and until
19    this Court enters an injunction prohibiting further infringement and, specifically,
20    enjoining further direct and indirect infringement of the 486 Patent. If Hisense’s conduct
21    is not stopped, UEI will continue to suffer competitive harm, irreparable injury, and
22    significant damages. Because UEI has no adequate remedy at law, UEI seeks, in addition
23    to damages, preliminary and permanent injunctive relief. UEI competes to supply remote
24    control technology to companies like Hisense and will continue suffering irreparable
25    harm absent injunctive relief.
26                                          COUNT FIVE
27                       INFRINGEMENT OF U.S. PATENT 10,600,317
28          106. UEI incorporates the previous paragraphs of this Complaint as if fully set
                                              28
                              COMPLAINT FOR PATENT INFRINGEMENT
     Case 8:20-cv-00696-JVS-ADS Document 1 Filed 04/09/20 Page 31 of 43 Page ID #:31



 1    forth herein.
 2          107. UEI is the owner of all rights, title, and interest in the 317 Patent, including
 3    the right to bring this suit for injunctive relief and damages.
 4          108. Manufacturers typically provide a remote control with an appliance, such as
 5    a television, or DVR, and, as such, different appliance types of different manufacturers
 6    are often commanded with different remote controls. To minimize the number of
 7    individual remote controls a user requires, universal remote controls have been
 8    developed. Prior art methods of setting up and configuring universal remote controls
 9    were demanding, exacting, and generally frustrating for many users. For example,
10    documents containing the setup instructions and setup codes are often lost, misplaced, or
11    may be superseded as brand and/or model names evolve. The ’317 Patent solves this
12    problem by providing a device for enabling set up of a controlling device capable of
13    controlling a plurality of appliances, via an interactive instruction set and associated
14    programming.
15          109. The 317 Patent is valid and enforceable. The claims of the 317 Patent are
16    directed to an inventive application in the field of remote control of consumer electronic
17    devices. The combination of claim elements was not well-understood, routine, or
18    conventional to those in the field at the time of invention. In particular, it was not well-
19    understood, routine or conventional at the time to use interactive instructions to set up a
20    remote control to control an appliance based on type and brand information of the
21    appliance.
22          110. Hisense has infringed and continues to infringe literally and/or through the
23    doctrine of equivalents, one or more claims of the 317 Patent, including but not limited to
24    claim 1, by using, making, offering to sell, and/or selling without authority in the United
25    States the Hisense Accused Products. Hisense directly infringes one or more claims of the
26    317 Patent when Hisense or those acting upon Hisense’s behalf, such as employees,
27    officers, directors, principals, agents, consultants, and/or representatives, use the Hisense
28    Accused Products in the United States. Further, UEI contends that Hisense’s customers
                                               29
                               COMPLAINT FOR PATENT INFRINGEMENT
     Case 8:20-cv-00696-JVS-ADS Document 1 Filed 04/09/20 Page 32 of 43 Page ID #:32



 1    and/or end users directly infringe the method claims listed below when using the Hisense
 2    Accused Products in the United States and Hisense therefore indirectly infringes by way
 3    of inducement and/or contributory infringement.
 4          111. For purposes of example only, and without limitation, the Hisense Accused
 5    Products perform every element of claim 1 of the 317 Patent when used as intended by
 6    Hisense. Hisense also has infringed and continues to infringeat least one other claim of
 7    the 317 Patent.
 8          112. In particular, the device of claim 1 is “[a] controlled device.” Hisense
 9    Accused Products are a controlled device.
10          113. The device of claim 1 further includes “a receiver for receiving
11    communications from a remotely located controlling device.” The Hisense Accused
12    Products contain a receiver for receiving communications from a remotely located
13    controlling device. For example, the Hisense Accused Products use wireless
14    communications to communicate with a Roku remote control, which requires either an IR
15    or a wireless receiver.
16          114. The device of claim 1 further includes “a transmitter for transmitting
17    communications to a display device coupled to the controlled device.” The Hisense
18    Accused Products contain a transmitter for transmitting communications to a display
19    device coupled to the controlled device. For example, the Hisense Accused Products
20    contain circuitry associated with transmitting communications received via the wireless
21    receiver and processed by the processor to the TV screen (e.g., display device).
22          115. The device of claim 1 further includes “a processing device coupled to the
23    receiver and the transmitter.” Hisense Accused Products include a processing device
24    coupled to the receiver and the transmitter. For example, and upon information and
25    belief, the exemplary Hisense 43R7E contains a dual core processor that is coupled to the
26    receiver and the transmitter.
27          116. The device of claim 1 further includes “a memory storing executable
28    instructions, wherein the instructions, when executed by the processing device, cause the
                                                30
                                COMPLAINT FOR PATENT INFRINGEMENT
     Case 8:20-cv-00696-JVS-ADS Document 1 Filed 04/09/20 Page 33 of 43 Page ID #:33



 1    controlled device.” Hisense Accused Products contain a memory storing executable
 2    instructions, wherein the instructions, when executed by the processing device, cause the
 3    controlled device to practice the claimed invention. For example, each of the Hisense
 4    Accused Products includes the Roku OS software.
 5          117. The device of claim 1 further includes instructions that “automatically
 6    progress through a plurality of setup procedure steps in response to each of a plurality of
 7    communications received via use of the receiver from the controlling device.” The
 8    Hisense Accused Products contain instructions that automatically progress through a
 9    plurality of setup procedure steps in response to each of a plurality of communications
10    received via use of the receiver from the controlling device. For example, when setting up
11    an AVR, the Hisense Accused Products automatically progress through a plurality of
12    setup procedure steps such as when the Hisense Accused Products receive a
13    communication from the Roku remote control that the “Search for CEC Devices” menu
14    item has been selected.
15          118. The device of claim 1 further includes instructions that “transmit to the
16    display device via use of the transmitter communications to cause the display device to
17    display instructional information to a user while progressing through the plurality of
18    setup procedure steps.” Hisense Accused Products contain instructions that transmit to
19    the display device via use of the transmitter communications to cause the display device
20    to display instructional information to a user while progressing through the plurality of
21    setup procedure steps. For example, during process for setting up an AVR, the
22    programming on the Hisense Accused Products cause the TV screen (e.g., display device)
23    to display screens guiding the user through the setup process (e.g., instructional
24    information).
25          119. The device of claim 1 further includes instructions that “in response to at
26    least a type and brand of a target device to be controlled via use of the controlling device
27    being identified via use of the plurality of setup procedure steps, select at least one
28    command code set which has been predetermined to be likely to be usable by the
                                                31
                                COMPLAINT FOR PATENT INFRINGEMENT
     Case 8:20-cv-00696-JVS-ADS Document 1 Filed 04/09/20 Page 34 of 43 Page ID #:34



 1    controlling device to control operational functions of the target device when subsequently
 2    provisioned to the controlling device.” The Hisense Accused Products contain
 3    instructions that in response to at least a type and brand of a target device to be controlled
 4    via use of the controlling device being identified via use of the plurality of setup
 5    procedure steps, select at least one command code set which has been predetermined to
 6    be likely to be usable by the controlling device to control operational functions of the
 7    target device when subsequently provisioned to the controlling device. For example,
 8    during process for setting up an AVR, the programming on Hisense Accused Products
 9    select a CEC codeset to control the AVR. The Hisense Accused Products identify the
10    CEC code set based on the type (e.g., audio device) and brand (e.g., Denon) of the
11    connected device.
12          120. Hisense has infringed and continues to infringe claims of the 317 Patent
13    within the meaning of 35 U.S.C. § 271(a) through the foregoing activities, including at
14    least making, using, selling, offering for sale, and/or importing the Hisense Accused
15    Products.
16          121. Hisense has performed each and every element of claim 1 of the 317 Patent
17    during at least its own product development and testing of the Hisense Accused Products.
18          122. Hisense has indirectly infringed and continues to indirectly infringe at least
19    claim 1 of the 317 Patent under § 271(b) by knowingly and actively inducing
20    infringement of those claims by its customers and end users of its products. The direct
21    infringers that Hisense has induced to infringe include, without limitation, Hisense’s
22    customers, users, and retailers that offer for sale, sell, and use the Hisense Accused
23    Products.
24          123. Hisense is on notice of the 317 Patent at least as of the filing of this
25    Complaint. In addition, Hisense has had actual or constructive knowledge of the 317
26    Patent and its infringement prior to the filing of this Complaint. On December 24, 2018,
27    UEI served its Disclosure of Asserted Claims and Infringement Contentions in Universal
28    Electronics Inc. v. Roku, Inc., Case No. 8:18-cv-01580 (C.D. Cal), which explicitly
                                              32
                              COMPLAINT FOR PATENT INFRINGEMENT
     Case 8:20-cv-00696-JVS-ADS Document 1 Filed 04/09/20 Page 35 of 43 Page ID #:35



 1    accused Roku TVs, such as the Hisense Accused Products of infringing nine of UEI’s
 2    patents. Further, on October 22, 2019, in that same case UEI served a subpoena on
 3    Hisense seeking documents and testimony related to Hisense’s infringement of the nine
 4    UEI patents. It is further believed that Hisense investigated UEI’s patents and gained
 5    actual knowledge of the 317 Patent. On information and belief, Hisense had actual
 6    knowledge of the existence and relevance of the 317 Patent, or was willfully blind to its
 7    existence and relevance, prior to the filing of the Complaint, through UEI’s prior lawsuit
 8    against Roku, Universal Electronics Inc. v. Roku, Inc., Case No. 8:18-cv-01580 (C.D.
 9    Cal), or through UEI’s subpoena to Hisense in that case. Further, Hisense knew or was
10    willfully blind that the Hisense Accused Products infringe the 317 Patent during normal
11    operation based upon the allegations made in Universal Electronics Inc. v. Roku, Inc.,
12    Case No. 8:18-cv-01580 (C.D. Cal). If it did not investigate UEI’s patents as a result, it
13    was acting in willful blindness of a reasonable likelihood of infringement. The prior
14    Complaint and subpoena gave Hisense notice that it was infringing UEI’s patents. A
15    reasonable investigation of the infringement allegations in the prior Complaint and
16    subpoena would have given Hisense knowledge of the existence and its infringement of
17    the 317 Patent. The Hisense Defendants are large companies that annually generate
18    millions of dollars of revenue, have ready access to the capital markets and have the
19    ability to pay licensing fees or royalties to UEI. As a result, Hisense at least engaged in
20    willful blindness by taking deliberate actions to avoid confirming a high probability of
21    infringement of the 317 Patent. As such, Hisense either knew or should have known
22    about the existence of the 317 Patent and that creating features in its devices to practice
23    that patent would induce infringement. Hisense has not taken any steps of remedial action
24    to mitigate its infringement. Hisense has induced and continues to induce end users of the
25    Hisense Accused Products to infringe at least claim 1 of the 317 Patent within the
26    meaning of 35 U.S.C. § 271(b).
27          124. Hisense’s acts of inducement include making, using, selling, and offering to
28    sell the Hisense Accused Products, as well as Hisense’s creation and dissemination of
                                              33
                              COMPLAINT FOR PATENT INFRINGEMENT
     Case 8:20-cv-00696-JVS-ADS Document 1 Filed 04/09/20 Page 36 of 43 Page ID #:36



 1    promotional materials, marketing materials, and instruction guides that teach and
 2    encourage end users to use the Hisense Accused Products in an infringing manner. For
 3    example, the Hisense Accused Products provide step-by-step instructions on how an end
 4    user should use these products in a manner that directly infringes the 317 Patent, and
 5    Hisense also provides further instructions on its website.
 6          125. Additionally, Hisense has contributed to the infringement of claims of the
 7    317 Patent within the meaning of 35 U.S.C. § 271(c). Specifically, Hisense has
 8    contributed to the end users infringement of the 317 Patent by, among other things,
 9    making, selling, aiding, assisting, authorizing, advertising, marketing, promoting,
10    providing for, and/or encouraging the offer for sale, sale, and use of the Hisense Accused
11    Products, which Hisense knew contain the software and features discussed above that are
12    especially made or adapted by Hisense for infringing uses of claims of the 317 Patent.
13    The software and features discussed above are not staple articles of commerce suitable
14    for substantial non-infringing use. The direct infringers for Hisense’s contributory
15    infringement include, without limitation, its customers, users, and retailers that offer for
16    sale, sell, and use the Hisense Accused Products.
17          126. Hisense’s direct and indirect infringement of the 317 Patent has injured UEI,
18    and UEI is entitled to recover damages adequate to compensate it for such infringement.
19          127. Hisense’s infringement of the 317 Patent has been willful, wanton,
20    malicious, and/or deliberate and constitutes egregious behavior justifying an award of
21    enhanced damages. More specifically, Hisense knew or should have known about the 317
22    Patent and its infringement of that patent, as discussed above, but continued to engage in
23    the using, making, offering to sell, and/or selling of the Hisense Accused Products despite
24    an objectively high likelihood that this conduct would infringe the 317 Patent.
25          128. Hisense’s infringing activities will continue to injure UEI unless and until
26    this Court enters an injunction prohibiting further infringement and, specifically,
27    enjoining further direct and indirect infringement of the 317 Patent. If Hisense’s conduct
28    is not stopped, UEI will continue to suffer competitive harm, irreparable injury, and
                                              34
                              COMPLAINT FOR PATENT INFRINGEMENT
     Case 8:20-cv-00696-JVS-ADS Document 1 Filed 04/09/20 Page 37 of 43 Page ID #:37



 1    significant damages. Because UEI has no adequate remedy at law, UEI seeks, in addition
 2    to damages, preliminary and permanent injunctive relief. UEI competes to supply remote
 3    control technology to companies like Hisense and will continue suffering irreparable
 4    harm absent injunctive relief.
 5                                            COUNT SIX
 6                        INFRINGEMENT OF U.S. PATENT 8,004,389
 7          129. UEI incorporates the previous paragraphs of this Complaint as if fully set
 8    forth herein.
 9          130. UEI is the owner of all rights, title, and interest in the 389 Patent, including
10    the right to bring this suit for injunctive relief and damages.
11          131. The 389 Patent was filed as a continuation of the patent that issued as the
12    642 Patent, and its claims are inventive for many of the same reasons as described with
13    respect to the 642 Patent.
14          132. The 389 Patent is valid and enforceable. The claims of the 389 Patent are
15    directed to an inventive application in the field of remote control of consumer electronic
16    devices. The combination of claim elements was not well-understood, routine, or
17    conventional to those in the field at the time of invention. The 389 Patent’s claims share
18    some similarities with the inventions claimed in the 642 Patent, but they include different
19    or additional elements, each of which make the claims novel for the same or additional
20    reasons as described above. For example, claim 2 of the 389 Patent includes the step of
21    “identifying said codeset using input from a user of said remote control device, wherein
22    said codeset is identified when said user stops pressing a key on said remote control
23    device.” For this reason as well, the combination of claim elements was not well-
24    understood, routine, or conventional to those in the field at the time of invention.
25          133. Hisense has infringed and continues to infringe literally and/or through the
26    doctrine of equivalents, one or more claims of the 389 Patent, including but not limited to
27    claim 4, by using, making, offering to sell, and/or selling without authority in the United
28    States the Hisense Accused Products. Hisense directly infringes one or more claims of the
                                               35
                               COMPLAINT FOR PATENT INFRINGEMENT
     Case 8:20-cv-00696-JVS-ADS Document 1 Filed 04/09/20 Page 38 of 43 Page ID #:38



 1    389 Patent when Hisense or those acting upon Hisense’s behalf, such as employees,
 2    officers, directors, principals, agents, consultants, and/or representatives, use the Hisense
 3    Accused Products in the United States. Further, UEI contends that Hisense’s customers
 4    and/or end users directly infringe the method claims listed below when using the Hisense
 5    Accused Products in the United States and Hisense therefore indirectly infringes by way
 6    of inducement and/or contributory infringement.
 7          134. For purposes of example only, and without limitation, the Hisense Accused
 8    Products perform every element of claim 4 of the 389 Patent when used as intended by
 9    Hisense. Hisense also has infringed and continues to infringe at least one other claim of
10    the 389 Patent.
11          135. In particular, the device of claim 4 is “[a] remote control device.” The
12    Hisense Accused Products include a remote control device.
13          136. The device of claim 4 further includes “code signal, wherein said first key
14    code signal is generated by modulating a key code onto a first carrier signal, said first
15    carrier signal falling within a radio frequency band.” The Hisense Accused Products
16    include a receiver that receives a first key code signal, wherein said first key code signal
17    is generated by modulating a key code onto a first carrier signal, said first carrier signal
18    falling within a radio frequency band. The Hisense Accused Products have a wireless
19    receiver to receive wireless signals from a device such as a Roku TV. The Hisense
20    Accused Products send key codes to the remote control during at least the remote setup
21    process, when codes for device control are wirelessly sent from the Roku TV.
22          137. The device of claim 4 further includes “a transmitter that transmits a second
23    key code signal, wherein said second key code signal is generated by modulating said key
24    code onto a second carrier signal, said second carrier signal falling within an infrared
25    frequency band.” The remote controls included with the Hisense Accused Products
26    include a transmitter that transmits a second key code signal, wherein said second key
27    code signal is generated by modulating said key code onto a second carrier signal, said
28    second carrier signal falling within an infrared frequency band. The remote controls
                                              36
                              COMPLAINT FOR PATENT INFRINGEMENT
     Case 8:20-cv-00696-JVS-ADS Document 1 Filed 04/09/20 Page 39 of 43 Page ID #:39



 1    included with the Hisense Accused Products include a transmitter that transmits signals in
 2    the infrared frequency band to transmit signals to external devices (such as TVs).
 3          138. The device of claim 4 further includes “a keypad that includes a key that
 4    corresponds to said key code, wherein said key code corresponds to a function of an
 5    electronic consumer device.” The remote controls included with the Hisense Accused
 6    Products include a keypad that includes a key that corresponds to said key code, wherein
 7    said key code corresponds to a function of an electronic consumer device. These remotes
 8    include keys that correspond to key codes for power and volume, wherein those key
 9    codes correspond to a function of a TV that the remotes are programmed to control.
10          139. The device of claim 4 further includes that “said remote control device is
11    contained within a single structure.” The remote controls included with the Hisense
12    Accused Products are contained within a single structure – a hard plastic case.
13          140. Hisense has infringed and continues to infringe claims of the 389 Patent
14    within the meaning of 35 U.S.C. § 271(a) through the foregoing activities, including at
15    least making, using, selling, offering for sale, and/or importing the Hisense Accused
16    Products.
17          141. Hisense has performed each and every element of claim 4 of the 389 Patent
18    during at least its own product development and testing of the Hisense Accused Products.
19          142. Hisense has indirectly infringed and continues to indirectly infringe at least
20    claim 4 of the 389 Patent under § 271(b) by knowingly and actively inducing
21    infringement of those claims by its customers and end users of its products. The direct
22    infringers that Hisense has induced to infringe include, without limitation, Hisense’s
23    customers, users, and retailers that offer for sale, sell, and use the Hisense Accused
24    Products.
25          143. Hisense is on notice of the 389 Patent at least as of the filing of this
26    Complaint. In addition, Hisense has had actual or constructive knowledge of the Hisense
27    Patent and its infringement prior to the filing of this Complaint. On December 24, 2018,
28    Hisense served its Disclosure of Asserted Claims and Infringement Contentions in
                                              37
                              COMPLAINT FOR PATENT INFRINGEMENT
     Case 8:20-cv-00696-JVS-ADS Document 1 Filed 04/09/20 Page 40 of 43 Page ID #:40



 1    Universal Electronics Inc. v. Roku, Inc., Case No. 8:18-cv-01580 (C.D. Cal), which
 2    explicitly accused Roku TVs, such as the Hisense Accused Products of infringing the 389
 3    Patent. Further, on October 22, 2019, in that same case UEI served a subpoena on
 4    Hisense seeking documents and testimony related to Hisense’s infringement of the 389
 5    Patent. It is further believed that Hisense investigated UEI’s patents and gained actual
 6    knowledge of the 389 Patent. On information and belief, Hisense had actual knowledge
 7    of the existence and relevance of the 389 Patent, or was willfully blind to its existence
 8    and relevance, prior to the filing of the Complaint, through UEI’s prior lawsuit against
 9    Roku, Universal Electronics Inc. v. Roku, Inc., Case No. 8:18-cv-01580 (C.D. Cal), or
10    through UEI’s subpoena to Hisense in that case. Further, Hisense knew or was willfully
11    blind that the Hisense Accused Products infringe the 389 Patent during normal operation
12    based upon the allegations made in Universal Electronics Inc. v. Roku, Inc., Case No.
13    8:18-cv-01580 (C.D. Cal). If it did not investigate UEI’s patents as a result, it was acting
14    in willful blindness of a reasonable likelihood of infringement. The Hisense Defendants
15    are large companies that annually generate millions of dollars of revenue, have ready
16    access to the capital markets and have the ability to pay licensing fees or royalties to UEI.
17    As a result, Hisense at least engaged in willful blindness by taking deliberate actions to
18    avoid confirming a high probability of infringement of the 389 Patent. As such, Hisense
19    either knew or should have known about the existence of the 389 Patent and that creating
20    features in its devices to practice that patent would induce infringement. Hisense has not
21    taken any steps of remedial action to mitigate its infringement. Hisense has induced and
22    continues to induce end users of the Hisense Accused Products to infringe at least claim 4
23    of the 389 Patent within the meaning of 35 U.S.C. § 271(b).
24          144. Hisense’s acts of inducement include making, using, selling, and offering to
25    sell the Hisense Accused Products, as well as Hisense’s creation and dissemination of
26    promotional materials, marketing materials, and instruction guides that teach and
27    encourage end users to use the Hisense Accused Products in an infringing manner. For
28    example, the Hisense Accused Products provide step-by-step instructions on how an end
                                              38
                              COMPLAINT FOR PATENT INFRINGEMENT
     Case 8:20-cv-00696-JVS-ADS Document 1 Filed 04/09/20 Page 41 of 43 Page ID #:41



 1    user should use these products in a manner that directly infringes the 389 Patent, and
 2    Hisense also provides further instructions on its website.
 3          145. Additionally, Hisense has contributed to the infringement of claims of the
 4    389 Patent within the meaning of 35 U.S.C. § 271(c). Specifically, Hisense has
 5    contributed to the end users infringement of the 389 Patent by, among other things,
 6    making, selling, aiding, assisting, authorizing, advertising, marketing, promoting,
 7    providing for, and/or encouraging the offer for sale, sale, and use of the Hisense Accused
 8    Products, which Hisense knew contain the software and features discussed above that are
 9    especially made or adapted by Hisense for infringing uses of claims of the 389 Patent.
10    The software and features discussed above are not staple articles of commerce suitable
11    for substantial non-infringing use. The direct infringers for Hisense’s contributory
12    infringement include, without limitation, its customers, users, and retailers that offer for
13    sale, sell, and use the Hisense Accused Products.
14          146. Hisense’s direct and indirect infringement of the 389 Patent has injured UEI,
15    and UEI is entitled to recover damages adequate to compensate it for such infringement.
16          147. Hisense’s infringement of the 389 Patent has been willful, wanton,
17    malicious, and/or deliberate and constitutes egregious behavior justifying an award of
18    enhanced damages. More specifically, Hisense knew or should have known about the 389
19    Patent and its infringement of that patent, as discussed above, but continued to engage in
20    the using, making, offering to sell, and/or selling of the Hisense Accused Products despite
21    an objectively high likelihood that this conduct would infringe the 389 Patent.
22          148. Hisense’s infringing activities will continue to injure UEI unless and until
23    this Court enters an injunction prohibiting further infringement and, specifically,
24    enjoining further direct and indirect infringement of the 389 Patent. If Hisense’s conduct
25    is not stopped, UEI will continue to suffer competitive harm, irreparable injury, and
26    significant damages. Because UEI has no adequate remedy at law, UEI seeks, in addition
27    to damages, preliminary and permanent injunctive relief. UEI competes to supply remote
28    control technology to companies like TCL and will continue suffering irreparable harm
                                              39
                              COMPLAINT FOR PATENT INFRINGEMENT
     Case 8:20-cv-00696-JVS-ADS Document 1 Filed 04/09/20 Page 42 of 43 Page ID #:42



 1    absent injunctive relief.
 2                                      PRAYER FOR RELIEF
 3           WHEREFORE, Plaintiff UEI respectfully requests relief and judgement against the
 4    Hisense Defendants, as follows:
 5           1.     An entry of judgment in favor of UEI and against Hisense;
 6           2.     An award of damages adequate to compensate UEI for Hisense direct
 7    infringement and indirect infringement of U.S. Patent Nos. 7,589,642; 7,969,514;
 8    9,911,325; 10,325,486; 10,600,317; and 8,004,389.
 9           3.     A preliminary and permanent injunction against Hisense and its officers,
10    directors, employees, agents, consultants, contractors, suppliers, distributors, and all
11    others acting in concert or privity with Hisense from further infringement of the Patents-
12    in-Suit;
13           4.     If an injunction is denied, an award of an ongoing royalty;
14           5.     An award of treble damages to UEI as a result of Hisense’s willful
15    infringement;
16           6.     An award of prejudgment interest;
17           7.     A finding that, with respect to Hisense, this case is exceptional and awarding
18    to UEI its reasonable costs and attorney fees under 35 U.S.C. § 285;
19           8.     All other costs and fees awardable by law; and
20           9.     Such other relief that the Court sees as just and proper.
21                                         JURY DEMAND
22           10.    UEI hereby demands a jury trial on all causes of action, claims, and issues so
23    triable as a matter of right.
24           ///
25           ///
26           ///
27           ///
28           ///
                                                  40
                                  COMPLAINT FOR PATENT INFRINGEMENT
     Case 8:20-cv-00696-JVS-ADS Document 1 Filed 04/09/20 Page 43 of 43 Page ID #:43



 1          Respectfully submitted this 9th day of April, 2020.
 2

 3                                          By: /s/ Ryan W. Koppelman
 4                                          Ryan W. Koppelman (SBN 290704)
                                            Michael J. Newton (SBN 156225)
 5                                          Katherine G. Rubschlager (SBN 328100)
                                            ALSTON & BIRD LLP
 6                                          950 Page Mull Road
 7                                          Palo Alto, CA 94304
                                            Telephone: (650) 838-2000
 8                                          Facsimile: (650) 838-2001
                                            ryan.koppelman@alston.com
 9                                          mike.newton@alston.com
10
                                            katherine.rubschlager@alston.com

11                                          Evan W. Woolley (SBN 286385)
                                            ALSTON & BIRD LLP
12                                          333 South Hope Street, 16th Floor
                                            Los Angeles, CA 90071
13                                          Telephone: (213) 576-1000
14                                          Facsimile: (213) 576-1100
                                            evan.woolley@alston.com
15
                                            Thomas W. Davison (to be admitted pro hac vice)
16                                          ALSTON & BIRD LLP
17
                                            950 F Street NW
                                            Washington, DC 20004
18                                          Telephone: (202) 239-3300
                                            Facsimile: (202) 239-3333
19                                          tom.davison@alston.com
20                                          Attorneys for Plaintiff
21                                          Universal Electronics Inc.

22

23

24

25

26

27

28
                                             41
                             COMPLAINT FOR PATENT INFRINGEMENT
